UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1493


MARCELINO SULEKOPA PAPA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 18, 2010              Decided:   December 13, 2010


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Payne, LEE & ASSOCIATES, College Park, Maryland, for
Petitioner.    Tony West, Assistant Attorney General, John C.
Cunningham, Senior Litigation Counsel, Briena L. Strippoli,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcelino       Sulekopa      Papa,          a   native     and     citizen      of

Equatorial     Guineau,       petitions         for       review   of    an     order    of    the

Board   of    Immigration       Appeals         dismissing         his    appeal    from       the

Immigration Judge’s denial of his applications for relief from

removal.

              Papa first challenges the determination that he failed

to establish eligibility for asylum.                           To obtain reversal of a

determination        denying    eligibility           for      relief,     an    alien     “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”          INS    v.    Elias-Zacarias,             502      U.S.    478,     483-84

(1992).       We have reviewed the evidence of record and conclude

that Papa fails to show that the evidence compels a contrary

result.      Having failed to qualify for asylum, he cannot meet the

more stringent standard for withholding of removal.                                     Chen v.

INS,    195    F.3d    198,        205    (4th        Cir.     1999)      (citing        INS   v.

Cardoza-Fonseca,        480    U.S.      421,       430-32      (1987)).         Finally,       we

uphold the finding below that Papa failed to demonstrate that it

is more likely than not that he would be tortured if removed to

Equatorial Guineau.           8 C.F.R. § 1208.16(c)(2) (2010).

              Accordingly,         we    deny       the    petition      for    review.         We

dispense      with    oral     argument          because        the      facts     and     legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3